Case: 13-14034       Date Filed: 05/27/2014       Page: 1 of 13


                                                                       [DO NOT PUBLISH]



                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                     No. 13-14034
                                 Non-Argument Calendar
                               ________________________

                      D.C. Docket No. 8:12-cr-00558-VMC-AEP-4



UNITED STATES OF AMERICA,

                                                                        Plaintiff-Appellee,

                                             versus

LUDIS CASTILLO-ALLEN,

                                                                        Defendant-Appellant.

                               ________________________

                      Appeal from the United States District Court
                          for the Middle District of Florida
                            ________________________

                                       (May 27, 2014)

Before CARNES, Chief Judge, DUBINA and SILER, * Circuit Judges.

PER CURIAM:

       *
        Honorable Eugene E. Siler, United States Circuit Judge for the Sixth Circuit, sitting by
designation.
              Case: 13-14034     Date Filed: 05/27/2014    Page: 2 of 13




      Ludis Castillo-Allen appeals his 168-month sentence on two drug offenses

that stemmed from his involvement in an offshore transfer of a large amount of

cocaine. The sole issue in this appeal is whether the district court properly applied

a two-level enhancement under United States Sentencing Guideline § 2D1.1(b)(1)

for possession of a firearm.

                                          I.

      On December 6, 2013, Castillo-Allen and seven other men set in motion a

plan to offload cocaine from a Panamanian vessel called the Clara E. The eight

men waited on an island off the coast of Honduras until the Clara E reached the

meeting point. Once she was in position, Castillo-Allen and his confederates split

into groups of four and boarded two go-fast boats, the Cayos Tour and the Cayos

Tour 2. Castillo-Allen was on the Cayos Tour 2. His codefendant Marvin Losano-

Armijo, who was armed, was on the Cayos Tour. The boats motored out to the

Clara E and picked up the cocaine. After they got the cocaine, Losano-Armijo

realized that the amount of cocaine his boat had received was short. That

apparently angered him, so as the go-fast boats pulled away, he pulled out his

firearm and fired several shots at the Clara E.

      Unfortunately for Castillo-Allen and company, the whole thing had been

observed by a United States Marine Patrol Aircraft. Two United States Coast

Guard cutters that were then in the area set a course to intercept the go-fast boats.
                                           2
              Case: 13-14034     Date Filed: 05/27/2014    Page: 3 of 13


One of the cutters launched a helicopter to assist in the chase. When the men

aboard the go-fast boats noticed the helicopter, they began jettisoning bales of

cocaine into the ocean. The helicopter attempted to stop the Cayos Tour 2 by

firing two warning shots, but the boat kept going. The helicopter then fired

disabling shots at the boat to stop it. A Coast Guard team from one of the cutters

recovered cocaine that had been jettisoned from the Cayos Tour 2 –– 22 bales

containing 550 kilograms of cocaine in all. The helicopter then disabled the boat

that Losano-Armijo was crewing, the Cayos Tour, but the Coast Guard was unable

to recover any of the bales that had been thrown from it. During the operation, the

Coast Guard boarded both boats and arrested all of the crew members.

      Castillo-Allen and all seven of his coconspirators were charged in a two-

count superseding indictment. Count One charged the eight men with conspiring

to possess with intent to distribute five kilograms or more of cocaine while aboard

a vessel subject to the jurisdiction of the United States, in violation of 46 U.S.C. §§

70503(a), 70506(a) and (b), and 21 U.S.C. § 960(b)(1)(B)(ii). Count Two charged

the men with possessing with intent to distribute five kilograms or more of

cocaine, in violation of the same statutes, except it did not charge conspiracy under

46 U.S.C. § 70506(b) but instead charged accomplice liability under 18 U.S.C. § 2.

A jury trial for Castillo-Allen and four of his codefendants, including Losano-

Armijo, began on June 10, 2013, but Castillo-Allen pleaded guilty to Counts One


                                           3
              Case: 13-14034    Date Filed: 05/27/2014   Page: 4 of 13


and Two the next day. There was no plea agreement. The district court accepted

his plea and scheduled sentencing.

       The presentence investigation report (PSR) assigned Castillo-Allen a base

offense level of 38 because of the amount of cocaine involved in the crime. See

United States Sentencing Guidelines § 2D1.1(c)(1) (Nov. 2012). The PSR then

added a two-level increase for codefendant Losano-Armijo’s possession of a

firearm during the offense. See id. § 2D1.1(b)(1). It also applied a two-level

reduction to the offense level because Castillo-Allen qualified for § 5C1.2(a)’s

limitation on statutory minimum sentences. See id. § 2D1.1(b)(16), § 5C1.2(a)(1)-

(5).

       Castillo-Allen objected to the PSR’s failure to apply a two-level reduction

for acceptance of responsibility; the court agreed with the objection and applied the

reduction. More importantly for purposes of this appeal, Castillo-Allen also

objected to the PSR’s application of a two-level firearm enhancement. He did not

dispute that Losano-Armijo had possessed and discharged a firearm. Instead, he

argued that the enhancement should not apply to him because he had not been

aware that Losano-Armijo had a firearm and he was not traveling on the same boat

as Losano-Armijo when it was fired. Castillo-Allen contended that his

codefendant’s possession of a firearm was not in furtherance of the conspiracy. He

also argued that, as a Honduran on his first nautical drug run, he could not have


                                          4
              Case: 13-14034     Date Filed: 05/27/2014   Page: 5 of 13


reasonably foreseen that a firearm would be present. Counsel for Castillo-Allen

attempted to draw a distinction between “street level [drug] cases,” where firearms

are often involved, and “these boat cases, go-fast cases” where, he said, it is “rare”

and “unusual” for a firearm to be involved.

      The district court rejected that argument, noting that it was not aware that

firearms were less likely to be present during large-scale drug transactions on the

high seas. The court also concluded that the government did not have to prove that

Castillo-Allen had actual knowledge of the firearm’s presence. In explaining its

ruling, the court stated:

      [T]he law as this Court understands it is that the association of drugs
      and guns is not unusual, that it . . . occurs frequently. And that as far
      as the factual situation here is concerned, considering the quantity of
      cocaine that was involved and its value and the whole conspiratorial
      operation, that there would be a basis for a reasonable expectation that
      a gun might be used in this transaction.

The district court therefore overruled Castillo-Allen’s objection and increased his

offense level by two under U.S.S.G. § 2D1.1(b)(1). That left the offense level at

36. After the government recommended a one-level downward variance for the

sake of sentencing parity, which the court accepted, Castillo-Allen’s final base

offense level was calculated to be 35. That offense level, coupled with his criminal

history category of I, yielded a guidelines range of 168 to 210 months

imprisonment, and the district court imposed a sentence of 168 months.



                                          5
              Case: 13-14034     Date Filed: 05/27/2014    Page: 6 of 13


                                          II.

      The sole issue Castillo-Allen raises is whether the district court erred in

applying a two-level enhancement to his base offense level because of his

codefendant Losano-Armijo’s possession of a firearm during the drug offense.

Castillo-Allen argues that the enhancement should not apply because Losano-

Armijo’s firearm was not connected to Castillo-Allen’s offense and because it was

not reasonably foreseeable that there would be a firearm at the site of an offshore

drug deal. The government counters that the district court correctly found that the

firearm was related to the offense and that the presence of a firearm in this type of

drug deal was foreseeable. We review de novo the “district court’s interpretation

of the guidelines and its application of the guidelines to the facts” and review only

for clear error the district court’s underlying findings of fact. United States v.

Campbell, 491 F.3d 1306, 1315 (11th Cir. 2007) (quotation marks omitted).

      The sentencing guidelines provide for a two-level enhancement if “a

dangerous weapon (including a firearm) was possessed.” U.S.S.G. § 2D1.1(b)(1).

The application notes to this provision instruct that the “enhancement should be

applied if the weapon was present, unless it is clearly improbable that the weapon

was connected with the offense.” Id. cmt. n.11(A). Where application of the

enhancement is based on a coconspirator’s possession of a firearm, the government

must prove that “(1) the possessor of the firearm was a co-conspirator, (2) the


                                           6
              Case: 13-14034     Date Filed: 05/27/2014    Page: 7 of 13


possession was in furtherance of the conspiracy, (3) the defendant was a member

of the conspiracy at the time of possession, and (4) the co-conspirator possession

was reasonably foreseeable by the defendant.” United States v. Pham, 463 F.3d
1239, 1245 (2006).

      Castillo-Allen argues that, because “the weapon was not within the scope of

the conspiratorial agreement[,] it was likewise not foreseeable that it would be

present” at the site of the offense. He also asserts that “the gun had no connection

to his offense.” His arguments suffer from several flaws.

      Castillo-Allen’s argument that possession of the firearm was not reasonably

foreseeable because it was not within the scope of the “conspiratorial agreement”

is based on a false premise. The government need not prove that Castillo-Allen

specifically agreed to the use of a firearm in the conspiracy, but only that his

coconspirator’s “possession was in furtherance of the conspiracy.” Pham, 463
F.3d at 1245; see also U.S.S.G. § 1B1.3(a)(1)(B) (holding defendants responsible

for “all reasonably foreseeable acts and omissions of others in furtherance of the

jointly undertaken criminal activity”). The district court’s finding that Losano-

Armijo’s possession and use of the firearm was in furtherance of the conspiracy is

not clearly erroneous. As a technical matter, Losano-Armijo pleaded guilty to

“using a firearm in furtherance of this drug trafficking conspiracy.” And as a

practical matter, there can be little doubt that he brought the firearm along –– and


                                           7
              Case: 13-14034      Date Filed: 05/27/2014    Page: 8 of 13


discharged it at a boat containing people he believed had shorted him and the other

conspirators drugs –– in order to further the drug conspiracy’s objectives.

      In construing a different statute’s requirement that a firearm be possessed “in

furtherance of” a drug trafficking crime, we held that courts should consider “the

type of drug activity that is being conducted, accessibility of the firearm . . .

whether the gun is loaded, [and] proximity to the drugs or drug profits.” United

States v. Timmons, 283 F.3d 1246, 1253 (11th Cir. 2002). And in another § 2D1.1

case, we observed that the government must show “that the firearm had some

purpose or effect with respect to the drug trafficking crime; its presence or

involvement cannot be the result of accident or coincidence.” United States v.

Stallings, 463 F.3d 1218, 1220 (11th Cir. 2006) (quotation marks omitted). This

case involved a large-scale transfer in international waters of drugs worth millions

of dollars. Losano-Armijo brought a firearm to the transaction, was able to readily

access it, and discharged it when things went wrong. The district court did not

clearly err in concluding that his possession of the firearm was “in furtherance of”

the conspiracy to import the cocaine. See United States v. Fields, 408 F.3d 1356,

1359 (11th Cir. 2005) (holding that firearms were possessed in furtherance of the

conspiracy where the defendant’s coconspirators possessed them “to protect their

inventory and proceeds as well as themselves while they were engaging in th[e]

high risk activity” of drug dealing).


                                            8
              Case: 13-14034    Date Filed: 05/27/2014    Page: 9 of 13


      It was also reasonably foreseeable that one of the eight men sailing eighteen

miles from land into international waters to pick up at least 550 kilograms of

cocaine might bring along a firearm in case the deal went south. Both our common

sense and our precedent compel us to reach that conclusion. We have noted on

numerous occasions that “[t]here is a frequent and overpowering connection

between the use of firearms and narcotics traffic.” United States v. Cruz, 805 F.2d
1464, 1474 (11th Cir. 1986); see also United States v. Thomas, 242 F.3d 1028,

1032 n.5 (11th Cir. 2001) (calling firearms the “tools of the trade” of drug dealing

“because of the dangers inherent in that line of work”) (quotation marks omitted);

United States v. Montes-Cardenas, 746 F.2d 771, 777 (11th Cir. 1984) (allowing

joinder of a firearms offense with drug charges when the firearms were found near

the drugs); United States v. Lippner, 676 F.2d 456, 463 (11th Cir. 1982)

(upholding the trial court’s admission into evidence of brass knuckles and a

firearm because it was “probative of [the defendant’s] knowledge and intent to

participate in a drug conspiracy”). To note that drugs and firearms often go hand

in hand is not, as Castillo-Allen contends, to impermissibly “reli[e]ve[] the

government of its burden of proof.” It is instead a recognition of the truism that

where there are drugs, there are often firearms. United States v. Lopez, 649 F.3d
1222, 1242 (11th Cir. 2011) (“[T]his Court has long recognized that, as Forrest

Gump might say, drugs and guns go together like peas and carrots.”).


                                          9
             Case: 13-14034     Date Filed: 05/27/2014   Page: 10 of 13


      In light of that common-sense recognition, “we have found it reasonably

foreseeable that a co-conspirator would possess a firearm where the conspiracy

involved trafficking in lucrative and illegal drugs.” Pham, 463 F.3d at 1246. That

is particularly true in the case of a vast conspiracy such as this one, which involved

two go-fast boats meeting a larger “mothership” to receive 550 kilograms or more

of cocaine. We have held the possession of a firearm to be reasonably foreseeable

in the context of smaller drug deals. See United States v. Pessefall, 27 F.3d 511,

515 (11th Cir. 1994) (“It was reasonably foreseeable that Rickman would use a

firearm to protect the 250 kilogram off-load.”); United States v. Freyre-Lazaro, 3
F.3d 1496, 1506 (11th Cir. 1993) (“[I]t was reasonably foreseeable that Diaz-

Acosta, in furtherance of the conspiracy, would carry a weapon while transporting

thirteen kilograms of cocaine.”). And the fact that this drug deal took place in the

middle of the ocean (as opposed to the streets) does not change the calculus. There

is no reason to think that there would be any less risk of firearms or violence when

a large drug deal takes place on the high seas. In fact, we have held the presence

of a firearm foreseeable in a similar situation. See Pessefall, 27 F.3d at 513, 515

(finding that presence of firearm was reasonably foreseeable where boat carrying

250 kilograms of cocaine came ashore at an island off of the Florida coast to make

the drop). The amount of drugs, manpower, and coordination involved in this case

certainly supports a similar conclusion. See Pham, 463 F.3d at 1246 (“In light of


                                          10
               Case: 13-14034       Date Filed: 05/27/2014       Page: 11 of 13


the vastness of the conspiracy and the large amounts of drugs and money being

exchanged in this case, the district court did not clearly err by finding that it was

reasonably foreseeable that a firearm would be possessed by a co-conspirator.”).

       Castillo-Allen seeks to avoid the conclusion that our case law and the facts

compel by citing to an Eighth Circuit decision holding that a § 2D1.1(b)(1) firearm

enhancement can be applied only “if the Government shows that the defendant

knew or should have known based on specific past experiences with the co-

conspirator that the co-conspirator possessed a gun and used it during drug deals.”

United States v. Lopez, 384 F.3d 937, 944 (8th Cir. 2004). He asks us to adopt the

Eighth Circuit rule and find that he could not have reasonably foreseen the

possession of a firearm because he “kn[ew] nothing about the person who had the

gun” as it was his “first boat trip.” We decline his invitation. Lopez is not binding

precedent in this circuit; in fact, it conflicts with our binding precedent. And even

if it didn’t, we would not adopt the Eighth Circuit’s extreme rule. Indeed, if

anything, it would seem that the fact those doing illegal drug business together did

not know each other beforehand would make possession of a firearm more instead

of less likely. 1


       1
         Castillo-Allen’s supplemental citation to the Supreme Court’s recent decision in
Rosemond v. United States, –– U.S. ––, 134 S.Ct.1240 (2014), is unavailing. In that case the
Supreme Court there considered what the government must prove to establish the crime of aiding
and abetting a violation of 18 U.S.C. § 924(c). Id. at ––, 134 S.Ct. at 1243. Section 924(c)
prohibits using or carrying a firearm during and in relation to any drug trafficking crime. Id.
The Court held that a defendant will be subject to accomplice liability under that provision only
                                               11
               Case: 13-14034       Date Filed: 05/27/2014       Page: 12 of 13


       Castillo-Allen’s final argument against the application of the enhancement is

that it was “clearly improbable” that Losano-Armijo’s possession of the firearm

was connected to the drug deal. The application notes to § 2D1.1(b)(1) provide

that the enhancement should be applied any time a firearm is present “unless it is

clearly improbable that the weapon was connected with the offense. For example,

the enhancement would not be applied if the defendant, arrested at [his] residence,

had an unloaded hunting rifle in his closet.” U.S.S.G. § 2D1.1(b)(1) cmt. n.11(A).

Castillo-Allen notes in his brief that “[t]he core of the enhancement is that the

weapon must be related to the drug dealing offense” and argues that the firearm in

this case “was not related to the offense of conviction and the fact of its presence is

nothing more than a coincidence similar to the ‘unloaded hunting rifle in the

closet.’” We disagree. Unlike the hypothetical “unloaded hunting rifle in the

closet,” Castillo-Allen’s coconspirator brought this loaded firearm to the drug deal

and actually fired it at another member of the conspiracy for shorting the cocaine

load. This is not a case like Stallings, where we held that the presence of firearms

in the defendant’s home did not justify application of the enhancement because



if he knows that one of his confederates will carry a gun. Id. at ––, 134 S.Ct. at 1249. But that
issue is different from the question before us, which involves the application of the § 2D1.1
enhancement to a defendant’s sentence. The § 2D1.1 enhancement applies any time a firearm is
possessed by a coconspirator in furtherance of the conspiracy and such possession is reasonably
foreseeable by the defendant. See Pham, 463 F.3d at 1245; U.S.S.G. § 2D1.1(b)(1). The
Rosemond decision did not involve this issue, and the Supreme Court’s opinion does not speak
to it.
                                               12
              Case: 13-14034      Date Filed: 05/27/2014      Page: 13 of 13


there was no evidence that the defendant had used them in connection with drug

dealing or that any of the drug conspiracy’s activities took place at the defendant’s

home. Stallings, 463 F.3d at 1220–21. The district court did not clearly err in

implicitly rejecting the notion that a coconspirator’s possession of the firearm in a

go-fast boat involved in the transfer of millions of dollars worth of cocaine was

merely a coincidence.

       The court was not required to give decisive weight, or much weight at all to

the fact that the firearm was in a different boat. Castillo-Allen does not dispute

that he and Losano-Armijo were members of the same conspiracy. They waited

together at the island until the Clara E was in position, and the two go-fast boats

traveled out to make the pickup at the same time. We have held that the relevant

showing the government must make is “that the firearm was present at the site of

the charged conduct.” United States v. Hall, 46 F.3d 62, 63 (11th Cir. 1995).

There is no dispute in this case that it was. That there were two go-fast boats

operating together, instead of one operating alone, changes nothing.

       AFFIRMED. 2




       2
        This appeal was originally scheduled for oral argument but was removed from the oral
argument calendar by unanimous agreement of the panel under 11th Cir. R. 34-3(f).
                                             13